DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 9/12/2022 amendment.
Claims 2, 9, and 16 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pad pivoting system comprising a toothed rack and a pinion that both extend into the adiabatic cooling system such that the toothed rack is mechanically coupled to each one of the plurality of frames and the pinion is mechanically coupled to the toothed rack” (claims 1, 8, and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: A rack and pinion 165 is disclosed on page 10, lines 17-27 of the specification but does not appear in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: An element 161 appears on Figure 3 but is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the recitation “the pad pivoting system comprising a toothed rack and a pinion that both extend into the adiabatic cooling system such that the toothed rack is mechanically coupled to each one of the plurality of frames and the pinion is mechanically coupled to the toothed rack” (emphasis added) (e.g. claim 1, lines 7-11) appears to introduce new matter.  While page 10, lines 17-27 of the originally filed specification discloses the claimed rack and pinion system, the originally filed specification does not appear to disclose the toothed rack and the pinion as both extending into the adiabatic cooling system, nor do the originally filed figures appear to depict the toothed rack and the pinion.
Claims 3-7, 10-14, and 17-20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerzehl (DE-102016011879-A1), and further in view of Jung et al. (US 2012/0055186).
Regarding claim 1, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A plurality of frames (9), each frame configured to: hold a respective one of the plurality of adiabatic pads (Figures 4A-5D, see also lines 159-184 of the attached translation) and pivot about a respective one of a plurality of pivot points (Figures 4A-5D, see also lines 159-184 of the attached translation: Pivoting about axis 14), and
A pad pivoting system (13, 15) coupled to an external surface of the adiabatic cooling system (Figures 4-5: At least element 13 is disposed on an external surface of the adiabatic cooling system).
While Kemmerzehl discloses that the pad pivoting system extends into the adiabatic cooling system (Figures 4-5, see also lines 356-366 of the attached translation: At least portion 15 of the pad pivoting system extends into the adiabatic cooling system), where the pad pivoting system is mechanically coupled to each one of the plurality of frames (Figures 4-5, see also lines 356-366 of the attached translation), and where the pad pivoting system further comprising a motor (i.e. 13) that turns the pinion (see lines 374-379 of the attached translation: The pad pivoting system includes one or more motors 13), Kemmerzehl does not teach or disclose the pad pivoting system as a comprising a toothed rack and a pinion.
Jung et al. teaches a control system, comprising: a plurality of pivoting elements (13) and a pivoting system (Figure 4), where the pivoting system includes a toothed rack (20) and a pinion (21), where the toothed rack is mechanically coupled to each one of the plurality of rotating elements (Figure 4 and Paragraphs 39-41) and the pinion is mechanically coupled to the toothed rack (Figure 4), and where the pivoting system further comprising a motor (M) that turns the pinion (Figure 4 and Paragraphs 39-41).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pivoting system as disclosed by Kemmerzehl in the form of a toothed rack and pinion as taught by Jung et al. to improve control over a plurality of rotating elements by enabling simultaneous incremental actuation control over a degree of opening for a plurality of rotating elements.
Kemmerzehl further discloses that the pad pivoting system is configured to: rotate each one of the plurality of frames about the respective pivot point of the frame from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames), and rotate each one of the plurality of frames about the respective pivot point of the frame from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames),
Where -when the plurality of frames are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of frames are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claim 3, Kemmerzehl discloses an adiabatic cooling system as discussed above, where the respective pivot point of each respective frame is proximate to an end of the respective frame (Figures 4A and 4B).
Regarding claim 4, Kemmerzehl discloses an adiabatic cooling system as discussed above, where the respective pivot point of each respective frame is proximate to a center point of the respective frame (Figures 5A and 5B).
Regarding claims 5 and 12, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to: determine that the adiabatic cooling system has switched from a wet mode (e.g. closed state) to a dry mode (e.g. open state) (Lines 380-408 of the attached translation), and -in response to determining that the adiabatic cooling system has switched from the wet mode to the dry mode- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation).
Regarding claim 6 and 13, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to: determine that the adiabatic cooling system has switched from a dry mode (e.g. open state) to a wet mode (e.g. closed state) (Lines 380-408 of the attached translation), and -in response to determining that the adiabatic cooling system has switched from the dry mode to the wet mode- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the closed position (Figures 4A-5B, see also Lines 380-408 of the attached translation).
Regarding claim 8, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A plurality of frames (9), each frame configured to hold a respective one of the plurality of adiabatic pads (Figures 4A-5D, see also lines 159-184 of the attached translation),
A pad pivoting system (13, 15) coupled to an external surface of the adiabatic cooling system (Figures 4-5: At least element 13 is disposed on an external surface of the adiabatic cooling system).
While Kemmerzehl discloses that the pad pivoting system extends into the adiabatic cooling system (Figures 4-5, see also lines 356-366 of the attached translation: At least portion 15 of the pad pivoting system extends into the adiabatic cooling system), where the pad pivoting system is mechanically coupled to each one of the plurality of frames (Figures 4-5, see also lines 356-366 of the attached translation), and where the pad pivoting system further comprising a motor (i.e. 13) that turns the pinion (see lines 374-379 of the attached translation: The pad pivoting system includes one or more motors 13), Kemmerzehl does not teach or disclose the pad pivoting system as a comprising a toothed rack and a pinion.
Jung et al. teaches a control system, comprising: a plurality of pivoting elements (13) and a pivoting system (Figure 4), where the pivoting system includes a toothed rack (20) and a pinion (21), where the toothed rack is mechanically coupled to each one of the plurality of rotating elements (Figure 4 and Paragraphs 39-41) and the pinion is mechanically coupled to the toothed rack (Figure 4), and where the pivoting system further comprising a motor (M) that turns the pinion (Figure 4 and Paragraphs 39-41).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pivoting system as disclosed by Kemmerzehl in the form of a toothed rack and pinion as taught by Jung et al. to improve control over a plurality of rotating elements by enabling simultaneous incremental actuation control over a degree of opening for a plurality of rotating elements.
Kemmerzehl further discloses that the pad pivoting system is configured to: move each one of the plurality of frames from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames), and move each one of the plurality of frames from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of frames),
Where -when the plurality of frames are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of frames are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claims 10 and 17, Kemmerzehl discloses an adiabatic cooling system as discussed above, where each respective frame is coupled to the adiabatic cooling system proximate to an end of the respective frame (Figures 4A and 4B)
Regarding claims 11 and 18, Kemmerzehl discloses an adiabatic cooling system as discussed above, where each respective frame is coupled to the adiabatic cooling system proximate to a center point of the respective frame (Figures 5A and 5B).
Regarding claim 15, Kemmerzehl (Figures 4 and 5) discloses an adiabatic cooling system, comprising:
A condenser coil (5) (Figure 5D, see also lines 159-184 of the attached translation),
A plurality of adiabatic pads (8) (Lines 159-184 of the attached translation),
A pad pivoting system (13, 15) coupled to an external surface of the adiabatic cooling system (Figures 4-5: At least element 13 is disposed on an external surface of the adiabatic cooling system).
While Kemmerzehl discloses that the pad pivoting system extends into the adiabatic cooling system (Figures 4-5, see also lines 356-366 of the attached translation: At least portion 15 of the pad pivoting system extends into the adiabatic cooling system), where the pad pivoting system is mechanically coupled to each one of the plurality of frames (Figures 4-5, see also lines 356-366 of the attached translation), and where the pad pivoting system further comprising a motor (i.e. 13) that turns the pinion (see lines 374-379 of the attached translation: The pad pivoting system includes one or more motors 13), Kemmerzehl does not teach or disclose the pad pivoting system as a comprising a toothed rack and a pinion.
Jung et al. teaches a control system, comprising: a plurality of pivoting elements (13) and a pivoting system (Figure 4), where the pivoting system includes a toothed rack (20) and a pinion (21), where the toothed rack is mechanically coupled to each one of the plurality of rotating elements (Figure 4 and Paragraphs 39-41) and the pinion is mechanically coupled to the toothed rack (Figure 4), and where the pivoting system further comprising a motor (M) that turns the pinion (Figure 4 and Paragraphs 39-41).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pivoting system as disclosed by Kemmerzehl in the form of a toothed rack and pinion as taught by Jung et al. to improve control over a plurality of rotating elements by enabling simultaneous incremental actuation control over a degree of opening for a plurality of rotating elements.
Kemmerzehl further discloses that the pad pivoting system is configured to: move each one of the plurality of pads from an open position to a closed position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of pads), move each one of the plurality of pads from the closed position to the open position (Figures 4A-5D, see also lines 159-184 and lines 352-397 of the attached translation: The pivoting system is configured to both open and close the plurality of pads),
Where -when the plurality of pads are in the closed position- intake air for the adiabatic cooling system passes through the plurality of adiabatic pads prior to contacting the condenser coil (Figures 4A, 5A, and 5D, see also lines 159-184 and lines 352-397 of the attached translation), and
Where -when the plurality of pads are in the open position- intake air for the adiabatic cooling system is unimpeded by the plurality of adiabatic pads as the intake air enters the adiabatic cooling system and contacts the condenser coil (Figures 4B, 5B, and 5D, see also lines 159-184 and lines 352-397 of the attached translation).
Regarding claim 19, Kemmerzehl discloses an adiabatic cooling system as discussed above, further comprising a controller (18) operable to:
Determine that the adiabatic cooling system has switched from a wet mode (e.g. closed state) to a dry mode (e.g. open state) (Lines 380-408 of the attached translation), and -in response- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation), and
Determine that the adiabatic cooling system has switched from a dry mode to a wet mode; and -in response- provide one or more signals to the pad pivoting system to rotate each of the plurality of frames to the closed position (Figures 4A-5B, see also Lines 380-408 of the attached translation).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerzehl (DE-102016011879-A1), Jung et al. (US 2012/0055186) and further in view of Malkoff (US 2,583,149).
Regarding claims 7, 14, and 20, Kemmerzehl discloses an adiabatic cooling system as discussed above.  While Kemmerzehl discloses that each one of the plurality of pads/frames rotate from the open position to the closed position and each one of the plurality of pads/frames rotate from the closed position to the open position (Figures 4A-5B, see also Lines 380-408 of the attached translation), Kemmerzehl does not explicitly teach or disclose a manual control.
Malkoff teaches a control system, where Malkoff acknowledges that elements of the control system are configured to be operated on the basis of automatic control and/or manual control (Col. 5, line 60 to Col. 6, line 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the cooling system as disclosed by Kemmerzehl to operate on the basis of manual control (and/or automatic control) as taught by Malkoff to improve cooling system safety and reliability by providing the cooling system with redundant means of control in the event of an automatic control failure.



Response to Arguments
Regarding the arguments on page 8, line 10 to page 11, line 16:
Applicant alleges that the cited art does not teach or disclose amended claims 1, 8, and 15 in that Kemmerzehl and Banko do not teach or disclose a toothed rack and pinion.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763